PER CURIAM.
The appellant was informed against, tried and convicted of the crime of assault with intent to commit rape. On this appeal the only points presented are directed to the sufficiency of the evidence. *133The argument is directed to two elements: criminal intent and lack of consent. The proof is sufficient in each instance. As to criminal intent see: St. Giorge v. State, Fla. 1956, 92 So.2d 612; Gilchrist v. State, Fla. App.1965, 177 So.2d 777. As to resistance necessary to show lack of consent see: Gadsden v. State, 77 Fla. 627, 82 So. 50 (1919); Seely v. State, Fla.App.1966, 191 So.2d 78.
Affirmed.